Citation Nr: 1222621	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to January 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision rendered by the Wichita, Kansas, VA RO. 

In August 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.

This issue was reopened and remanded by the Board for further development in October 2011.

In February 2012, the Board requested a Veterans Health Administration (VHA) medical opinion on this matter.  This opinion has been associated with the claims file and is now returned to the Board for review.  The Veteran was notified of this medical opinion in an April 19, 2012, letter, and afforded 60 days from the date of this letter to respond.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis of the right knee was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show a right knee disability to be etiologically related to, or aggravated by, either a disease, injury, or event in service or a service-connected disability.



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately etiologically related to, or aggravated by, any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A January 2010 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  Social Security Administration (SSA) disability determination records have been obtained.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for this claim most recently in November 2011.  The Veteran was examined and his assertions were noted.  In March 2012, a VHA medical opinion was provided based on a review of the claims file.  As such, the Board finds the March 2012 VHA opinion, combined with the November 2011 VA examination report, is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran has been diagnosed with posttraumatic degenerative osteoarthritis of the right knee and chronic myofascitis.  He is claiming service connection for his right knee disability, including as secondary to a service-connected right tibia/fibula fracture.  The Veteran has contended that a lengthy period in service in which he was immobilized in a leg cast resulted in a right knee condition.  He has asserted that a physician informed him that there was a relationship between his current right knee disability and his service-connected right tibia/fibula fracture.  

A review of the record shows that the Veteran sustained a fracture of the lower third of the right tibia while skiing on active duty in 1956.  He was hospitalized in service from January to September 1956 for treatment of his right lower leg fracture.  X-rays taken the day following admission in January 1956 reportedly visualized a spiral fracture of the distal fourth of the right tibia with the fractured fragments in fairly good position and alignment.  A fracture through the proximal end of the fibula that was comminuted was also visualized; however, the fragments maintained satisfactory position and alignment.  He underwent open reduction with screw fixation of the right tibia and the leg was encased in a long leg cast.

Post reduction x-rays showed that three metallic screws were used to maintain excellent position and alignment of the fractured tibia; the fibula fragments were also seen to be well maintained.  His cast was removed in July 1956, and he ambulated with crutches.  In August 1956, he appeared before a Board of Medical Survey, which entered a final diagnosis of simple fracture, not elsewhere classified, of the right tibia and fibula without nerve or artery involvement, and recommended that the Veteran be retained in service for further treatment.  In September 1956, it was reported that he was bearing full weight on his right lower extremity without pain and that he had a good range of ankle and knee motion.  He was deemed fit for duty.  However, he continued to have complaints of pain and tenderness at the fracture site for about nine months thereafter, and was placed on temporary profiles as a result.  In June 1957, the Veteran was seen for complaints of pain and tenderness over the lower portion of the right tibia at the area where the plate was applied a year and a half previously.  Osteomyelitis was initially suspected.  X-rays of the lower right tibia during hospitalization revealed what appeared to be an old transverse fracture through the distal end of the right tibia that was apparently held in satisfactory anatomical position with three internal fixation screws.  There was marked sclerosis and bony reaction about the fracture site and marked evidence of healing.  A fracture line was, however, visible.  There was no evidence of osteomyelitis radiographically.  The diagnosis was changed to cellulitis, without lymphangitis, of the right leg.  The Veteran was eventually returned to full duty. 

The Veteran was seen at a service dispensary in November 1960 for complaints of weakness of the right knee with a sensation of giving way.  The impression was muscle or ligamentous tear in the past, and progressive resistance exercises were prescribed.  His service separation examination was completely negative for complaints or findings referable to a right knee injury or disability.

The Veteran's initial post-service VA examination in September 1964 was similarly negative for complaints or findings of a chronic right knee disability.  On a special orthopedic examination at that time, his gait was normal, and no right knee disorder was diagnosed.  X-rays of the right tibia and fibula showed evidence of an old fracture of the lower shaft of the right tibia and of an old fracture of the upper shaft of the fibula; in both instances, alignment was felt to be satisfactory.  The diagnosis was well-healed fracture of the right tibia and fibula, distal third, with metal fixation of the tibia.

In an October 1964 decision, service connection for residuals of a fracture of the tibia and fibula was granted.

The record shows that the Veteran underwent arthroscopy with partial medial meniscectomy in 1994 after injuring his right knee while stepping on a hunting platform in 1993.  A January 1994 private medical record noted right knee arthritis with an onset of 3 months ago.  An April 1994 private medical record noted right knee pain since October 1993.  A disability examination undertaken for the SSA noted a two-year history of right knee pain in 1995.  Private treatment records reflect he slipped and fell while fishing in 1996, which resulted in an open reduction and internal fixation of a right femur fracture.  

In March 1997, the Veteran underwent a VA examination, wherein the examiner noted that the right knee condition was not related to the Veteran's fracture of the shaft of the distal third of the tibia and fibula sustained in 1956.  It was noted that the record reviewed does not go back prior to 1980, and at this point in time, the examiner noted no episodes of buckling of the patella in any medical record review from the VA.  The first episode of buckling of the patella occurred around 1992 and 1993, and afterward he underwent a medial meniscectomy.  The examiner observed that, at that point in time, the Veteran was status/post fracture of the femur which was healed with degenerative arthritic changes of the patellofemoral joint and to a lesser extent to the medial and lateral compartments of the knee joint.  

In a March 1998 VA examination report, the Veteran was diagnosed with severe right knee instability.  In a separate March 1998 VA examination report, the Veteran was diagnosed with degenerative joint disease of both knees (with severe laxity right).  

In June 1998, a VA physician reviewed x-rays and noted that there was at most one quarter to one half an inch leg length discrepancy.  This usually does not affect the gait, does not affect the joint above or below.  The physician indicated that he did not see that this shortening has affected neither the knee, neither the ankle. 

The Veteran argues that his right knee disability is etiologically related to his in-service right tibia and fibular fracture and subsequent treatment, including 10 months in a full leg cast during active service.  The Veteran has reported that his doctors had told him that there was a relationship between a current right knee disability and his service-connected disability.  In support of this argument, he offered the February 2004 statement of a private physician, C. S., M.D., who diagnosed post traumatic degenerative osteoarthritis of the right knee and chronic myofascitis.  He also submitted private treatment records from D. M., M.D., dated in April 2009 showing that the Veteran has difficulty in the right leg and right knee instability.  Dr. D.M. stated that the Veteran had a fracture of the right leg which was the result of the right knee injury.  

In January 2010, the Veteran underwent a VA examination.  X-ray reports revealed degenerative changes in the knees bilaterally, with the right being worse than the left.  No evidence was adduced as to the relationship between the Veteran's service-connected leg disability and the current right knee disability.    

In October 2011, this claim was remanded to obtain additional VA examination.  The ensuing report, dated in November 2011, gives the opinion that the Veteran's right knee disability is less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury.  The examiner's rationale was that the Veteran had demonstrated arthritic changes on bilateral non-weight bearing joints to include his elbows and shoulders as well as the weight bearing joints of his hips and knees.  He had a .3 millimeter leg length discrepancy per computed tomography (CT) scout films, which the examiner noted was of no significance.  The examiner then stated that "due to the bilateral nature of the DJD, the absence of any traumatic arthirits (sic), the onset consistent with the aging process and almost 55+ years post injury, it is the opinion of this examiner that the veteran (sic) DJD right knee is NOT DUE TO OR AGGRAVATED BY (bilateral in nature) his SC fractured right distal femur and distal tibia."  

However, as noted above, posttraumatic osteoarthritis was diagnosed in February 2004, and the examiner did not address this finding, or the 2009 private entry linking the right leg fracture and right knee injury.  The examiner also did not address the intervening injuries and surgery noted above, that occurred in 1993, 1994, and 1996.  Therefore, the Board requested further medical opinion on the matter in February 2012. 

In March 2012, a VHA medical opinion was provided.  The physician reviewed the claims file and determined that it is less likely than not (less than 50 percent probability) that the Veteran's right knee disability (including degenerative joint disease) is directly related to his active military service (including his in-service skiing accident).  The physician noted that, while the tibia/fibula fracture that he sustained in 1956 was traumatic and required extensive treatment at that time, he found no evidence that once the fracture healed, it continued to serve as a source of disability.  By report, the bones themselves healed in acceptable position (there was no obvious malalignment noted).  While the Veteran claimed to have had a significant leg-length discrepancy, the finding of a 0.3 mm discrepancy on the CT Scout films is within normal limits and disproves his contention.  Other than a brief mention of pain in November 1960, there was no further documentation of right knee pain/disability until after he re-injured the knee in 1993.  Since this new pain manifested itself 37 years after the original injury, the examiner could not attribute it to the original injury and the two issues were unrelated.  

The examiner further determined that it is less likely than not that the Veteran's right knee disability is related to an arthritis disability that was initially manifested within one year following discharge in January 1962.  The examiner noted that, while the Veteran was seen at the service dispensary in November 1960 for complaints of weakness of the right knee with a sensation of giving way, these symptoms had apparently resolved by the time of his separation examination.  He also did not have any complaints of a right knee disorder at his VA examination in September 1964.  The examiner concluded that it is therefore unlikely that the Veteran had an arthritis disability at that time.  This conclusion was further confirmed by the fact that the knee arthroscopy in 1994 only revealed relatively mild degenerative arthritis changes.  The examiner opined that if the Veteran had significant damage to the knee in either 1956 or 1960, it would be expected that he would have developed much more severe arthritic changes over the ensuring years.  The arthritic changes seen at arthroscopy in 1994 were not consistent with a post-traumatic arthritis but rather an age-related degenerative arthritis.  The torn meniscus seen at the time of arthroscopy was also felt to be most consistent with the injury sustained from stepping off the hunting platform in 1993.  The examiner noted that the SSA examination done in 1995 further confirmed this theory as the Veteran complained of a 2-year history of right knee pain.  This would put the onset of the knee pain at around the time of the misstep while hunting in 1993.  Thus, the examiner opined that the arthritic disability that developed later in life was most consistent with age-related degenerative changes rather than post-traumatic arthritic changes.  The examiner expressly disagreed with the 2004 diagnosis of  "post-traumatic arthritis," at least as far as it related to the tibia-fibula fracture being the "traumatic" event.  He further stated that the Veteran may have developed post-traumatic arthritis related to the injuries related to the injuries he sustained in 1993, 1994, and 1996.  However, the findings noted at arthroscopy in 1994 do not support the diagnosis of post-traumatic arthritis at that time.  According to the examiner, if the Veteran developed arthritis due to his tibia-fibula fracture, it certainly would have been evident at the time of the arthroscopy.  

The examiner further determined that it is less likely than not that the Veteran's right knee disability is related, is etiologically related, or secondary to the Veteran's service-connected tibia/fibula fracture.  With regard to this opinion, the examiner noted that the discussion is essentially the same as discussed above.  The fracture apparently healed successfully and the patient had an extended period of time during which he was asymptomatic.  His later knee complaints do not appear to be related to his history of fracture.  

Finally, the examiner determined that it is less likely than not that the Veteran's right knee disability was aggravated by any service-connected disability (including the tibia/fibula fracture).  After review of the chart, the examiner opined that the two issues (tibia/fibula fracture and later knee disability) are separate issues that are not causally related.  Again, the examiner observed that the Veteran sustained a bad fracture that took a long time to heal; however, the fracture eventually healed and the Veteran was able to move on with his life.  Much later in life, he sustained several additional injuries (in 1993, 1994, and 1996) that the examiner felt did not appear to be related to the tibia/fibula fracture.   

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no competent evidence of record indicating that the Veteran had a diagnosis of arthritis of the right knee to a compensable degree within one year of discharge from active duty.  In this regard, there is no radiographic or medical evidence of arthritis within one year of the Veteran's separation from active duty.  Therefore, service connection for arthritis of the right knee cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011). 

Upon review of the claims file, the Board finds that the March 2012 VHA opinion is the most probative medical opinion of record on this matter.  This physician reviewed the claims file, offered definitive opinions with regard to this claim, and provided detailed rationales for these opinions.  Therefore, as the most probative medical opinion of record determined that it is less likely than not (less than 50 percent probability) that the Veteran's right knee disability (including degenerative joint disease) is directly related to his active military service (including his in-service skiing accident), it is less likely than not that the Veteran's right knee disability is related to an arthritis disability that was initially manifested within one year following discharge in January 1962, and it is less likely than not that the Veteran's right knee disability is related, is etiologically related, or secondary to the Veteran's service-connected tibia/fibula fracture, the Board finds that service connection cannot be granted on a direct or secondary basis. 

The Board has considered the April 2009 private opinion indicating that the Veteran had a fracture of the right leg which was the result of the right knee injury.  However, there is no indication that this examiner reviewed the entire claims, and this examiner did not offer a detailed rationale for this statement or discuss the impact of the Veteran's 1993, 1994 and 1996 intervening right knee and right femur injuries and surgeries.  Thus, the opinion proffered by the private examiner in April 2009 does not appear to be based on a complete review of the Veteran's medical history.  In contrast, the 2012 opinion is based on a thorough review of the entire evidentiary record and includes discussion of service treatment records, postservice treatment records, and various injuries sustained after service.  Accordingly, the Board finds the April 2009 opinion to be less probative than the March 2012 VHA opinion on this matter.

The Board acknowledges the Veteran's contentions that he has a current right knee disability as a result of his active duty or his service-connected right tibia/fibula fracture.  However, the most probative medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first- hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, while the Board has considered the Veteran's lay assertions, the Board ultimately places more probative value on the March 2012 VHA opinion with regard to this matter.

To the extent that the Veteran is contending that a right knee disability has existed since service, the Board finds that his statements regarding a continuity of symptoms since service are not credible.  To reiterate, his service separation examination is noticeably negative for a right knee disability.  While the Veteran testified at the RO in that he received chiropractic treatment for his right knee within a year following service, his contention is not supported by the record.  In this regard, a September 1964 VA examination report reveals no visible deformities of the right leg with the exception a slight thickening that was palpable in the lower third of the tibia.  Moreover post service treatment records do not contain any references to right knee problems until 1994 when the Veteran underwent a partial medial meniscectomy.  Contemporaneous records at the time place the onset of the Veteran's right knee problems in 1993 when he stepped off a hunting platform.  One would expect that if the Veteran had a chronic right knee disability prior to his 1993 injury, such would have been noted in the Veteran's treatment records and the records would not report an onset of symptoms in 1993.  

In light of the lack of clinical findings related to a right knee disability at the time of the Veteran's separation from service and 1964 VA examination along with the reported onset of knee pain in 1993, the Board concludes that the Veteran's current assertions of a continuity of symptoms dating to service are simply not credible. While the Veteran testified at a September 1995 RO hearing that he received chiropractic treatment for his left knee from 1962 to 1964, the evidence of record contains no such treatment records, and the Veteran did not mention having received any such treatment when he was initially treated for right knee problems in the 1990s.  The Board notes the multi-year gap between discharge from active duty service and the Veteran's initial reported symptoms related to his right shoulder in 1993.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim).  All of these factors weigh against a finding of continuity of symptomatology since service.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


